Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The application has been amended as follows: claims 1-19 remain pending in the application, claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 1-18 are examining below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 14-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bitelli (US 6086160) in view of Dubay et al (US 8602503) herein Dubay.
Regarding claim 1, Bitelli shows a pick system (Figures 1-7) for a breaker (a scarifying machine, Abstract) including a milling drum (Col. 1, lines 14-26) 
a holder (a base Ba, Figure 5, reproduced herein below) including a first end, a second end, and a bore (hole Bf, Figure 5 below) extending at least partially between the first end and the second end along a longitudinal axis, the bore being tapered and having a bore taper angle relative to the longitudinal axis such that a diameter of a portion of the bore proximate the first end is greater than a diameter of a portion of the bore proximate the second end (Figure 5 below, a bore diameter at the first end is greater than a bore diameter at the second end), the first end including a first planar surface (See Figures 3 and  6, the surface 7a of an annular collar 7 and the end surface of the base Ba are planar or flat); and
a pick (1, Figure 5 below) including a shaft (Figure 1 and Figure 5 below, the shaft has a truncated-cone shaped surface 5) having a longitudinal axis extending between first and second ends of the shaft, a cutting end (a tip of the tool U, Figure 5 below), and a shoulder (the annular collar 7, Figure 1 and Figure 5 below) including a second planar surface (7a), the shoulder positioned between the first end of the shaft and the cutting end (Figures 6-7), the shaft including a continuous outer surface extending between the first and second ends of the shaft and circumferentially about the longitudinal axis of the shaft (Figure 5, reproduced herein below, the truncated-cone shaped surface 5 is continued), 
the shaft being tapered (Figure 1, see the truncated-cone shaped surface 5) and having a shaft taper angle substantially equal to the bore taper angle (Figures 5-6), the Figure 1, the annual collar 7 has a planar or flat surface. See Figures 6-7, since the shaft is fully inserted into the bore of the holder, the first end of the holder abuts and is parallel to a second planar surface of the shoulder).
However, Bitelli fails to show that the engagement between the shaft and the bore provides a retaining mechanism to hold the pick within the holder without requiring any other retaining mechanism to hold the pick within the holder as set forth in claim 1.
Dubay shows a plurality of pick systems (12, Figures 1-2) mounted on a drum (12), wherein each of pick systems includes a breaker pick (a cutting tool 18), an intermediate tool holder (a tool holder 16) including a truncated cone shaft (32), and a holder (a base block 14) including a tapered bore (a passageway 23, Figure 2). Dubay also teaches that a fastener (a pin 36 and a hole 34) near the truncated cone shaft is not required 
(Col. 3, lines 45-49 “shaft 32 may be secured in base block 14 via an interference fit” and the shalt optionally includes a pin 36 and a hole 34, Col. 3, lines 49-50 “Shaft 32 may additionally or alternatively include a hole 34 near a terminal portion of shaft 32. Hole 34 may be configured to receive a pin member 36 to secure tool holder 16 in base block 14”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the shaft of Bitelli to be secured a shaft in a bore of a holder via an interference fit without using any additional 
 In doing so, the entirety of the shaft provides a continuous outer surface between the first and second ends of the shaft as set forth in claim 1.
Regarding claim 2, the modified device of Bitelli shows that the pick includes an intermediate pick holder (a concave portion 8c or 2a for holding the tool U, Figure 5 below) and a breaker pick (tool U) coupled to the intermediate pick holder (Figures 5-7), the shaft being formed on the intermediate pick holder (Figure 5 below), the cutting end formed on the breaker pick (the cutting end is the tip of the tool U, Figure 5 below). 

    PNG
    media_image1.png
    461
    706
    media_image1.png
    Greyscale

Regarding claim 4, the modified device of Bitelli shows that the pick includes a unitary pick, the shaft and the cutting end being integrally connected to one another (Applicant loosely claims “a unitary pick…integrally connected” without providing a guidance to appreciate the term of “a unity pick…integrally connected”, thus, Bitelli’s 
               Regarding claim 5, the modified device of Bitelli shows that the bore extends through the second end of the holder such that the second end of the holder is open (Figure 5 above).
Regarding claims 6-7, the modified device of Bitelli shows that the bore taper angle is between approximately 0.5 degrees and approximately 7 degrees (Col. 3, line 13 “the truncated-cone shaped surface 5 has a three degrees inclination”, therefore, Figure 6, the bore taper angle relative to axis is about 3 degrees).
Regarding claim 14, the modified device of Bitelli teaches a method of forming a pick system (Figures 1-7) for a breaker (a scarifying machine, Abstract) including a drum rotatable about a drum axis (Col. 1, lines 14-26) and having an outer surface for mounting many pick systems (Figure 7 and Col. 1, line 15 “a plurality of projecting active elements”), wherein the method comprises comprising 
securing a plurality of pick holders (a base Ba, Figure 5, reproduced herein above) to the outer surface of the drum (Figure 7 and Col. 1, line 15 “a plurality of projecting active elements”), 
each pick holder including a first end, a second end, and a bore (hole Bf, Figure 5 below) extending at least partially between the first end and the second end along a longitudinal axis, the bore having a tapered inner surface such that a diameter of a the bore proximate the first end is greater than a diameter of the bore proximate the second end (Figure 5 above, a bore diameter at the first end is greater than a bore diameter at the second end);
ee Figure 5, prior to insert the shaft in the bore Bf or the shaft is not fully in the bore, the annual collar 7 is spaced apart from the first end of the holder by a gap), the shaft including a longitudinal axis extending between first and second ends of the shaft (see Figure 5, reproduced herein above), the shaft including a continuous outer surface extending between the first and second ends of the shaft and circumferentially about the longitudinal axis of the shaft (Figure 5, reproduced herein above, the truncated-cone shaped surface 5 is continued); and
inserting the shaft of the pick into the bore until the shoulder abuts the first end of the holder such that a first planar surface of the first end of the holder (Figure 5 above, the first end of the holder is planar or flat) is parallel to a second planar surface of the shoulder of the pick (Figure 1, the annual collar 7 has a planar or flat surface. See Figures 6-7, since the shaft is fully inserted into the bore of the holder, the first end of the holder is parallel to a second planar surface of the shoulder).
The modified device of Bitelli also shows that the engagement between the shaft and the bore provides a retaining mechanism to hold the pick within the holder without requiring any other retaining mechanism to hold the pick within the holder. See the discussion “interference fit” in claim 1 above.
see “the shaft in the bore Bf” in claim 14 above. Please note that the pick includes the tool U and the tool holder 1. See Applicant’s specification, Paras. 37-38 for defining that a pick system includes a breaker pick 478 and an intermediate holder 462, thus the shaft of the pick or the shaft of an intermediate pick holder are the same shaft), and further comprising coupling a breaker pick (the tool U) to an end of the intermediate pick holder opposite the shaft (Figures 5-7, the tool U is coupled to the tool holder 1, which is coupled to the holder Ba).
Regarding claim 17, the modified device of Bitelli teaches an inherent step of inserting the shaft of the pick into the bore includes applying a force to a cutting end of the pick (Figures 5-7, there is an inserting force for sliding the shaft into the bore Bf of the base Ba via an operator).
Regarding claim 18, the modified device of Bitelli teaches that the first planar surface and the second planar surface are perpendicular to the longitudinal axis when the shoulder abuts the first end of the holder (Figure 6).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bitelli in view of Dubay and further in view of Engle et al (US 3519309) hereinafter Engle.
Regarding claims 3 and 16, the modified device of Bitelli shows all of the limitations as stated in claims above except a pin for secured the breaker pick to the intermediate pick holder.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the securing means of Bitelli to have a pin for secured the breaker pick to the holder, as taught by Engle, in order to firmly secure the breaker pick to the intermediate pick holder.
Claims 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 2012/0080292) in view of Bitelli and Dubay.
Regarding claim 8, Powers shows a feeder breaker (Figure 1) comprising:
a conveyor (18) including a first end for receiving material and a second end for discharging the material; and
a breaker (38) for engaging the material, the breaker being positioned between the first end and the second end of the conveyor, the breaker including a drum rotatably supported on an axle and a plurality of pick systems secured to an outer surface of the drum (Figure 1), but Powers fails to show structures of at least one pick system including the engagement between the shaft and the bore provides a retaining mechanism to hold the pick within the holder without requiring any other retaining mechanism to hold the pick within the holder as set forth in claim 8.
Bitelli shows a pick system (Figures 1-7) for a breaker (a scarifying machine, Abstract) including a milling drum (Col. 1, lines 14-26) rotatable about a drum axis and having an outer surface for mounting many pick systems (Figure 7 and Col. 1, line 15 “a 
a holder (a base Ba, Figure 5, reproduced herein below) including a first end, a second end, and a bore (hole Bf, Figure 5 below) extending at least partially between the first end and the second end along a longitudinal axis, the bore being tapered and having a bore taper angle relative to the longitudinal axis such that a diameter of a portion of the bore proximate the first end is greater than a diameter of a portion of the bore proximate the second end (Figure 5 below, a bore diameter at the first end is greater than a bore diameter at the second end), the first end including a first planar surface (See Figures 3 and  6, the surface 7a of an annular collar 7 and the end surface of the base Ba are planar or flat); and
a pick (1, Figure 5 below) including a shaft (Figure 1 and Figure 5 below, the shaft has a truncated-cone shaped surface 5) having a longitudinal axis extending between first and second ends of the shaft, a cutting end (a tip of the tool U, Figure 5 below), and a shoulder (the annular collar 7, Figure 1 and Figure 5 below) including a second planar surface (7a), the shoulder positioned between the first end of the shaft and the cutting end (Figures 6-7), the shaft including a continuous outer surface extending between the first and second ends of the shaft and circumferentially about the longitudinal axis of the shaft (Figure 5, reproduced herein below, the truncated-cone shaped surface 5 is continued), 
the shaft being tapered (Figure 1, see the truncated-cone shaped surface 5) and having a shaft taper angle substantially equal to the bore taper angle (Figures 5-6), the shoulder abutting the first end of the holder such that the first planar surface is parallel Figure 1, the annual collar 7 has a planar or flat surface. See Figures 6-7, since the shaft is fully inserted into the bore of the holder, the first end of the holder abuts and is parallel to a second planar surface of the shoulder).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the shaft of Bitelli to be secured a shaft in a bore of a holder, in order to easily remove parts of the pick system from the feeder breaker for maintenance.
With regards to “the engagement between the shaft and the bore provides a retaining mechanism to hold the pick within the holder without requiring any other retaining mechanism to hold the pick within the holder”, 
Dubay shows a plurality of pick systems (12, Figures 1-2) mounted on a drum (12), wherein each of pick systems includes a breaker pick (a cutting tool 18), an intermediate tool holder (a tool holder 16) including a truncated cone shaft (32), and a holder (a base block 14) including a tapered bore (a passageway 23, Figure 2). Dubay also teaches that a fastener (a pin 36 and a hole 34) near the truncated cone shaft is not required 
(Col. 3, lines 45-49 “shaft 32 may be secured in base block 14 via an interference fit” and the shalt optionally includes a pin 36 and a hole 34, Col. 3, lines 49-50 “Shaft 32 may additionally or alternatively include a hole 34 near a terminal portion of shaft 32. Hole 34 may be configured to receive a pin member 36 to secure tool holder 16 in base block 14”).

Regarding claims 9, 11-13, the modified device of Powers shows all of the limitations. See the limitations of claims 9, 11-13 as stated in claims 1-2 and 4-7 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Powers in view of Bitelli, Dubay, and in view of Engle.
Regarding claim 10, the modified device of Powers shows all of the limitations as stated above except a pin for secured the breaker pick to the intermediate pick holder.
Engle shows a break system (Figures 1-6) comprising: a breaker picks (a tip 66, a body 64, a shank 62, Figure 6), wherein the breaker pick is secured to a holder (a first body portion 52, Figure 6) via a pin (72).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have replaced the securing means of the modified device of Parkers or Powers with a pin for secured the breaker pick to the holder, as taught by Engle, in order to firmly secure the breaker pick to the intermediate pick holder.
Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive because adding the subject matter of claim 20 into the independent claims is not overcome the art.
With regards to Applicant’s interpretation of “Col.3, lines 44-53 of Bitelli”, it is not correct. It clearly states that “Shaft 32 may be tapered and configured to be slidably received by opening 22 and passageway 23 of base block 14. Specifically, shaft 32 may have the shape of a truncated cone. It is contemplated that shaft 32 may be secured in base block 14 via an interference fit. Shaft 32 may additionally or alternatively include a hole 34 near a terminal portion of shaft 32. Hole 34 may be configured to receive a pin member 36 to secure tool holder 16 in base block 14”, which means the shaft optionally includes a pin 36 and a hole 34 because the shaft 32 has a size and a shape that is secured into the bore of base block 14 by an interference fit. Therefore, the pin 36 and the hole 34 are optional as seen in Figures 3, 11-18, there is no pin 36 nor hole 34 . Thus, the rejections of claims above are proper.
Examiner notes that numerous other pieces of art are also applicable against an interference fit between a shaft and a bore. For an example, Beach (US 7883154) has a shaft (sleeve 30) that is secured in a bore (21, Figure 2) by an interference fit without requiring any other retaining mechanism.
If Applicant believes that the claimed invention’s pick system different from the prior art’s pick system or needs to discuss the rejections above, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724    

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724